Citation Nr: 9921763	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for residuals of a 
claimed shell fragment wound of the left upper arm, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1951 to April 1953.  
These matters were originally before the Board of Veterans' 
Appeals (Board) in May 1998 on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

By a decision in 1998, the Board denied service connection 
for hypertension, found that new and material evidence to 
reopen a claim of entitlement to service connection for PTSD 
had not been submitted, and denied an increased rating for 
residuals of a claimed shell fragment wound of the left upper 
arm.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending VA and the appellant filed a joint motion requesting 
that the issues above be remanded to the Board, and that the 
remaining issue decided in 1998, service connection for 
hypertension, be dismissed.  The Court has dismissed the 
issue of entitlement to service connection for hypertension 
and vacated the Board's 1998 decisions regarding the other 
issues, remanding the matters to the Board under 38 U.S.C.A. 
§  7252(a).  


REMAND

The veteran contends that he has PTSD as the result of his 
service during the Korean War, and that the service-connected 
residuals of shell fragment wound are more severely disabling 
than currently rated.  The Board denied service connection 
for PTSD by a decision in July 1995.

Regarding whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD, the law has changed.  In this regard, 
the Federal Circuit has held the standard announced by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
wrong, and that VA should follow the standard provided at 38 
C.F.R. § 3.156 (1998).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, because the RO and the Board 
applied the now rejected Colvin standard corrective action is 
necessary as set forth below.  

On the increased rating issue, the Board notes that the RO 
has rated the disorder under Diagnostic Codes 7805-8516.  
Code 7805 is utilized to rate scars based on limitation of 
function of the part affected.  Code 8516 is provided for 
rating paralysis of the ulnar nerve, and mild incomplete 
paralysis of the ulnar nerve warrants a 10 percent rating.  
The Court, however, held that this increased rating claim 
should be readjudicated in light of Esteban v. Brown, 6 Vet. 
App. 259 (1994), which provides for separate disability 
ratings where different functional losses are encountered.  
Moreover, in light of the Court order the RO must consider 
the holding in Beyrle v. Brown, 9 Vet. App. 377, 382-3 
(1996), as well as the argument that under 38 C.F.R. 
§ 4.56(b) (1998) a through and through gunshot wound residual 
with muscle damage always warrants a rating for a moderate 
injury for each group of injured muscles. 

Therefore, in order to comply with the order of the Court, 
this case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative an opportunity to 
submit additional argument and evidence 
in support of the claims.  Specifically, 
the RO should request that the veteran 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom the 
veteran has received psychiatric 
treatment or treatment for his shell 
fragment wounds of the left upper 
extremity since 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified 
that have not been previously secured.  
If any records mentioned by the appellant 
are unavailable, the reason why should be 
included in the claims folders.  

2.  The veteran must be afforded VA 
medical examinations by a neurologist and 
orthopedist for the purpose of 
determining the current nature and 
severity of his service-connected shell 
fragment wound disability.  The examiners 
must review the veteran's claims folder 
and a copy of this Remand.  All necessary 
tests and studies should be completed.  
The examination report must, in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), cover any weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiners must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiners are 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
should be so stated.  Any shell fragment 
wound scars of the left upper extremity 
must be described in detail.  It must be 
reported whether any scars are tender and 
painful, whether any functional 
disability results therefrom, and whether 
any are poorly nourished and/or show 
signs of ulceration.  

The examiners must further offer opinions 
as to the following questions:  whether 
it is at least as likely as not that the 
residuals of the veteran's shell fragment 
wound to the left upper extremity is a 
through and through wound, whether any 
muscle injury was sustained and its 
extent, and whether any neurologic 
deficit or circulatory impairment shown 
to be present is related to the wounds.  
The examiners should also comment on 
whether elbow surgery in 1995 was 
necessitated as the result of the shell 
fragment wound residuals or any 
disability caused or aggravated thereby.  
The examiners are requested to correlate 
their findings, and comment on the impact 
of the service-connected disability on 
the veteran's ability to obtain or follow 
a substantially gainful occupation.  A 
complete rationale must be given for each 
conclusion and opinion expressed.  All 
examination reports should be typed.  

3.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claim for an 
increased rating under current 
regulations and guidelines.  The RO 
should also adjudicate whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for PTSD in light of the Hodge 
decision.  Finally, the RO must consider 
all evidence of record in its decision, 
and apply the principles set forth in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991), regarding any revisions in VA's 
criteria for diagnosing and evaluating 
muscle injuries and any other changes 
beneficial to the veteran since the claim 
was previously adjudicated.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran and his 
representative may submit additional evidence at any time in 
the course of these proceedings.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


